IN THE SUPREME COURT OF PENNSYLVANIA
                                           EASTERN DISTRICT


          VAMSIDHAR VURIMINDI,         : No. 168 EM 2014
                                       :
                         Petitioner    :
                                       :
                                       :
                    v.                 :
                                       :
                                       :
          COMMONWEALTH OF PENNSYLVANIA :
          AND ANN BORIS,               :
                                       :
                         Respondents   :


                                                  ORDER


          PER CURIAM
                  AND NOW, this 6th day of January, 2015, the Application for Extraordinary Relief

          is DENIED.




A True Copy
As Of 1/6/2015


Attest: ___________________
John W. Person Jr., Esquire
Deputy Prothonotary
Supreme Court of Pennsylvania